UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1282


ANTHONY PARKER,

                     Plaintiff - Appellant,

              v.

SHAWN OWENS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:17-cv-00720-MOC-DSC)


Submitted: August 31, 2018                                  Decided: September 20, 2018


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Parker, Appellant Pro Se. Melissa Robin Davis, Jason V. Federmack, JACKSON
LEWIS PC, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Parker appeals the district court’s orders (1) accepting in part and

overruling in part the recommendation of the magistrate judge and denying relief on his

complaint, and (2) denying his motion for reconsideration. We have reviewed the record

and find no reversible error in the district court’s conclusions regarding removal, the

magistrate judge’s authority to issue a report and recommendation, and Parker’s failure to

exhaust administrative remedies. Accordingly, we grant leave to proceed in forma pauperis

and affirm these rulings for the reasons stated by the district court. Parker v. Owens, No.

3:17-cv-00720-MOC-DSC (W.D.N.C. Mar. 8, 2018; Mar. 13, 2018).

       Turning to Parker’s claim under the North Carolina Equal Employment Practices

Act, we conclude that he has waived appellate review by failing to file specific objections

to the magistrate judge’s recommended disposition of that claim. See Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 142 (1985).

Finally, Parker did not challenge in his informal appellate brief the district court’s

disposition of his remaining claims and, therefore, has forfeited appellate review of those

claims. See 4th Cir. R. 34(b). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2